Citation Nr: 0810507	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decision issued in March 2005 rendered by 
the "Tiger Team" at Cleveland, Ohio (RO), of the Department 
of Veterans Affairs (VA).  Although the rating decision was 
rendered by the Cleveland RO, the remaining processing of the 
claim has occurred through the Chicago, Illinois RO.  The 
veteran originally requested that he be allowed the 
opportunity to provide testimony before the Board.  However, 
the veteran withdrew that request in March 2006.  After 
reviewing the veteran's claim, the Board remanded the claim 
in April 2007 for the purpose of obtaining additional medical 
information.  That information has been obtained and the 
claim has since been returned to the Board for further 
action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran now suffers from bilateral hearing loss.

3.  A VA ear specialist has equivocated and has said that the 
veteran's hearing loss could be the result of his service in 
the US Navy or it may be the result of post-service noise 
exposure.  

4.  Resolving all doubt in his favor, the veteran's current 
hearing loss is related to his active duty.




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's bilateral hearing loss was incurred in or caused by 
the veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for bilateral 
hearing loss.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2007), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).

In conjunction with the veteran's claim, the veteran most 
recently underwent a VA audiometric examination in June 2007, 
which indicated the following puretone thresholds, in 
decibels:

On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
75
90
LEFT
50
65
75
70
80

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 86 percent of the left ear.  
Average puretone thresholds were 76 decibels in the right ear 
and 72 decibels in the left ear.  A diagnosis of bilateral 
hearing loss was given.

Upon completion of the examination, the examiner noted that 
it was true that the veteran was exposed to noise while in 
service.  The examiner also stated that he was exposed to 
noise after service.  Additionally, the examiner opined that 
the veteran hearing loss could have been caused by either his 
service or post-service noise exposure.  

To establish service connection for a hearing loss, the 
veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (2007), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connection for hearing loss 
will be granted.

The veteran's service medical records show that the veteran 
underwent the spoken-whisper test to test his hearing during 
his military career.  The test results were within normal 
limits.  

In this instance the evidence shows that the veteran now 
suffers from bilateral hearing loss.  There are no service 
medical records showing any type of hearing loss during the 
veteran's seven plus years in the US Navy.  A VA examiner has 
opined that the veteran's current hearing disability could be 
related to in-service noise exposure or post-service 
exposure.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); see also 38 C.F.R. § 3.102 (2007).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the veteran's bilateral 
hearing loss is result of his military service, and service 
connection is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


